   Case 1:19-cv-05751-BMC Document 21 Filed 09/01/21 Page 1 of 2 PageID #: 486




                                  180 Montague Street, Suite 29E
                                    Brooklyn, New York 11201
                                      Phone: 973-722-3315
                                  Email: tar@rossmanlawfirm.com
                                   W: www.rossmanlawfirm.com
Todd A. Rossman, Esq.                                                                 New Jersey Office:
Licensed in New York and New Jersey                                        36 Cattano Avenue, Suite 6000
                                                                           Morristown, New Jersey 07962




                                          September 1, 2021

  VIA ECF
  Hon. Brian M. Cogan, U.S.D.J.
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Chambers 704S
  Brooklyn, New York 11201

                          Re: Munoz v. 640, LLC
                          Civil Action No.: 1:19-cv-5751-BMC

  Dear Judge Cogan:

         This firm represents Defendants in the above matter. I have conferred with Plaintiff’s
  counsel, Zachary Rozenberg, Esq., and we are respectfully submitting this joint response to the
  Order to Show Cause regarding the late filing of our Joint Pretrial Order (“JPO”).

          We are extremely apologetic for the late filing and offer the honest reason that the date to
  file it was missed by both of our offices and not on our respective calendars. The JPO was
  submitted today – six (6) days before the September 7, 2021 Pretrial Conference.

          We are respectfully requesting sanctions not be imposed because the parties agree with
  everything contained in the JPO and how the trial will be conducted. While we are very respectful
  about the court’s time, there should be no major issues to be decided at the Pretrial Conference or
  significant amount of time to prepare for same.

          Based on the foregoing, we respectfully request that no sanctions be imposed.

                                       Respectfully submitted,

                                         /s/ Todd A. Rossman

                                          Todd A. Rossman
 Case 1:19-cv-05751-BMC Document 21 Filed 09/01/21 Page 2 of 2 PageID #: 487




cc via ECF: Zachary Rozenberg, Esq.
